DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-9, 11, 12, 14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amended independent claims 1, 8, and 11 to require that the upper portion of the spacer layer (claim 1) or second spacer layer (claims 8 and 11) and the lower portion of the spacer layer (claim 1) or first spacer layer (claims 8 and 11) are configured to provide a fluid pathway around a portion of the absorbent layer and that the upper portion of the spacer layer (claim 1) or second spacer layer (claims 8 and 11) only partially cover the absorbent layer such that the absorbent layer is in contact with the cover layer to aid in transpiration of moisture vapor through the cover layer. The combination of these elements distinguishes over the disclosure of Riesinger (U.S. Patent No. 7,775,998) and the teachings of Mumby et al. (U.S. Patent Application Publication No. 2014/0249495). Accordingly, the previously issued rejections over Riesinger in view of Mumby have been withdrawn. Upon further search and consideration, Pratt et al. (U.S. Patent Application Publication No. 2013/0123728) and Coulthard et al. (Canadian Patent Application Publication No. 2 951 043) were determined to be the closest prior art. Pratt discloses a negative pressure wound therapy dressing comprising an absorbent layer (114), a heat conductive spacer layer which wraps around the absorbent layer (112), and a moisture vapor permeable cover layer (106). The spacer layer conducts heat from 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pratt et al. (U.S. Patent Application Publication No. 2013/0123728) discloses a negative pressure wound therapy dressing comprising a spacer layer and absorbent layer.
Coulthard et al. (Canadian Patent Application Publication No. 2 951 043) discloses a negative pressure wound therapy dressing comprising a spacer layer and absorbent layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781